423 So. 2d 635 (1982)
Kevin Paul TINDELL, Appellant,
v.
STATE of Florida, Appellee.
No. 82-510.
District Court of Appeal of Florida, Second District.
December 29, 1982.
Jerry Hill, Public Defender and John T. Kilcrease, Jr., Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee and William E. Taylor, Asst. Atty. Gen., Tampa, for appellee.
RYDER, Acting Chief Judge.
Appellant was convicted of aggravated battery. In addition to imposing a prison sentence, the trial court ordered that restitution to the victim and a lien for the payment of court-appointed counsel be paid as conditions of any parole.
The Florida Parole & Probation Commission has the authority to determine whether or not and under what conditions parole will be granted. Wright v. State, 342 So. 2d 565 (Fla. 1st DCA 1977). While the trial court may make recommendations concerning parole, it may not impose conditions to parole. Owens v. State, 308 So. 2d 171 (Fla. 1st DCA 1975).
Appellant was also ordered to pay $2.00 in court costs and $10.00 to the Crimes Compensation Trust Fund. As appellant was declared insolvent by the trial court, these costs are hereby stricken. Brown v. State, 407 So. 2d 290 (Fla. 2d DCA 1981).
We, therefore, AFFIRM the conviction of appellant, but remand the cause for entry of a judgment and sentence consistent with this court's opinion.
CAMPBELL and SCHOONOVER, JJ., concur.